Citation Nr: 0727738	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-27 841	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.	Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1954 to 
March 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision, in which the Tiger Team at 
the VA Regional Office in Cleveland, Ohio determined that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for an 
acquired psychiatric disorder, including panic attacks and 
PTSD.  After the veteran moved to North Carolina, the appeal 
was transferred to the RO in Winston-Salem.

In his July 2004 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board (i.e., a travel Board hearing).  Records 
show his hearing was scheduled for May 2005, but, prior to 
the scheduled hearing date, the hearing request was 
withdrawn.  See 38 C.F.R. § 20.704(e) (2006).

In the October 2000 rating decision, the Roanoke RO 
determined that new and material evidence to reopen the 
veteran's claim for service connection for a nervous 
condition had not been submitted.  Since the Board is 
reopening the veteran's service-connection claim and the 
veteran has been diagnosed with PTSD, the issues on appeal 
have been recharacterized as described on the title page.  
The veteran is not prejudiced by the Board's 
recharacterization of the issues as the claim for service 
connection is being remanded for a de novo review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

For the reasons indicated below, the Board is reopening the 
veteran's claim for service connection for an acquired 
psychiatric disorder and the issue of entitlement of service 
connection for an acquired psychiatric disorder, to include 
PTSD, is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.	In an October 2000 rating decision, the veteran's petition 
to reopen his previously denied claim for service connection 
for a nervous condition was denied.  The same month the 
veteran was notified of that decision and his appellate 
rights, but he did not file a notice of disagreement (NOD) to 
that decision within one year of notification. 

2.	Evidence added to the record since the October 2000 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim for 
service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.	The October 2000 rating decision, that denied the veteran's 
petition to reopen the claim for service connection for a 
nervous condition, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2.	New and material evidence has been received since the 
October 2000 rating decision to reopen the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), was signed into law effective November 9, 2000, 
and this law prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The VCAA also 
requires VA to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim(s).  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  

Here, the Board concludes that it is not precluded from 
adjudicating whether to reopen the veteran's service-
connection claim for a psychiatric disorder without first 
deciding whether VA's notice and assist requirements have 
been satisfied with respect to the issue of new and material 
evidence.  This is so because the Board is taking action 
favorable to the appellant in reopening his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 10.1102 (2006) (harmless error).



Petition to Reopen

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim(s) of entitlement to service connection for an 
acquired psychiatric disorder (also claimed as a nervous 
condition).  Whether new and material evidence has been 
presented is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In a September 1988 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, noting that, in May 1979 and January 1987, the 
Board had denied the veteran's earlier claims for service 
connection for a psychiatric disorder.  The evidence of 
record then consisted of the reports of VA examinations, VA 
and private outpatient and inpatient medical records, several 
lay statements from the veteran and other individuals, and a 
transcript from an RO hearing.  Service medical records 
(SMRs) were unavailable as these were apparently destroyed 
during a 1973 fire at the National Personnel Records Center 
(NPRC).  The Board determined that, even though there was 
post-service evidence of a diagnosed psychiatric disorder, 
including an anxiety disorder and associated depressive 
symptoms, the competent evidence still did not establish that 
such a disorder was causally related to military service and 
that the evidence received since the January 1987 Board 
decision did not provide a new factual basis warranting grant 
of service connection for a psychiatric disorder.  In 
support, the Board noted that the earliest medical evidence 
of treatment for complaints of nervousness was in 1961, 
approximately five years after service.  There was also no 
opinion on file from any medical provider that attributed the 
veteran's recent psychiatric manifestations to his service.  

The veteran neither filed for reconsideration nor appealed 
that decision, therefore The Board's September 1988 decision 
became final and binding on issuance based on the evidence 
then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1100 (2006).

In subsequent rating decisions issued in November 1999 and 
October 2000, the Roanoke RO determined that new and material 
evidence had not been received to reopen the veteran's 
previously denied claim(s) for service connection for a 
nervous condition (psychiatric disorder), noting that 
previous claims were denied because there was no evidence to 
establish that such condition was incurred in or aggravated 
by military service.  Additional evidence added following the 
Board's September 1988 decision included statements from 
service comrades and a June 2000 statement from the veteran's 
treating physician, who indicated that he had been treating 
the veteran since 1972 for various maladies but that his main 
problem had been panic attacks which the veteran had self-
reported first began while on active duty.  These statements 
were not viewed as competent medical evidence sufficient to 
show that the veteran's psychiatric disorder was related to 
service.  The veteran was informed of this decision the same 
month and did not submit a NOD within one year of 
notification.  Therefore, the October 2000 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2006).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen the previously denied claim 
for service connection was received in October 2002, after 
that cutoff date.  So the amended version of § 3.156(a), 
providing a new definition of new and material evidence, 
applies to his current appeal.
    
According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.
Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the United States Court of Appeals for the 
Federal Circuit's decision in Hodge v. West, 155 F.3rd 1356 
(Fed. Cir. 1998).

Since the most recent denial of the veteran's petition to 
reopen his claim in October 2000, newly-submitted evidence 
consists of: a February 2004 VA psychiatric examination 
report; an October 2002 VA psychologist's report; recent 
private pharmacy records; the veteran's detailed response in 
May 2003 to the PTSD stressor questionnaire; duplicate 
copies of lay statements; and lay statements from the 
veteran and his representative.  In determining if any of 
the above evidence is new and material in this case, 
consideration is warranted as to whether it establishes the 
element of medical causation, the basis of the Board's 
denial of the veteran's original claim for service 
connection.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.")  See also 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

This evidence includes diagnoses of PTSD due to claimed 
stressors from his experiences in Korea and generalized 
anxiety disorder and panic disorder without agoraphobia as 
secondary to his PTSD.  The diagnosis of PTSD and the 
veteran's claimed stressors are clearly new, in that they 
are not redundant of other evidence considered in the Board 
and rating decisions.  The record also contains an October 
2002 VA psychologist's report, which includes a clinical 
assessment, in part, of PTSD associated with one or more 
reported traumatic reports from during military service.  
Subsequently, the February 2004 VA examiner, unlike the 
veteran's private physician was able to review the veteran's 
records prior to opining that the veteran's current 
psychiatric disorders, including PTSD, had their onset in 
service.  As such, this evidence is material to the issue 
under consideration, as it includes a diagnosis of PTSD and 
an opinion relating it back to claimed in-service stressors.  
Namely, the new evidence goes to whether the veteran has a 
current diagnosis of a psychiatric disorder, to include PTSD 
and generalized anxiety disorder, and perhaps whether this 
disorder might be due to service.  Therefore, in light of 
the new and material evidence, the veteran's service-
connection claim for a psychiatric disorder, to include 
PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


ORDER

New and material evidence to reopen the appellant's claim for 
service connection for a psychiatric disorder, to include 
PTSD, has been received and the claim is reopened.  To this 
extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, the claim is REMANDED for de novo 
review.

Thus far, the veteran has been apprised of the procedures 
under the VCAA for obtaining evidence relevant to the 
disposition of his service-connection claim through issuance 
of February 2003 and January 2005 VCAA notice letters that 
explained the general requirements to substantiate it, as 
well as the mutual obligation between VA and himself to 
obtain supporting evidence.  As previously indicated, the 
Court held in Dingess/Hartman, supra, that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted on appeal.  Further, it is 
unclear whether the RO has requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  So the 
veteran should be provided a supplemental notice letter that 
includes a discussion of these specific elements on remand.

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Since it is unclear whether the veteran engaged in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2006); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The duty to assist includes obtaining Social Security 
Administration (SSA) records and additional non-VA and VA 
medical records, attempting to verify in-service stressor(s), 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  See Duenas, 18 
Vet. App. 512.  A September 2002 record from an SSA database 
reflects that the veteran had been receiving disability 
benefits from that agency since August 1971.  While there is 
no statement as to the specific disabling condition or 
conditions upon which his award was based, the SSA 
administrative decision to award benefits as well as the 
medical records underlying this decision may contain 
information relevant to the current appeal.  The RO has not 
yet made any attempt to obtain records from the SSA.  See 
Murincsak v. Derwinski,  2 Vet. App. 363 (1992) (VA's duty to 
assist includes obtaining records from the SSA, and giving 
them appropriate consideration and weight in its adjudication 
of the matter under consideration).  During the February 2004 
VA examination, the veteran indicated that he had been 
hospitalized in 1999 at the Salem, Virginia VA Medical Center 
(VAMC).  In addition, Dr. W. indicated that he had been 
treating the veteran since 1972.  The Board also notes that 
the veteran submitted a February 2005 VA Form 21-4142 
(medical authorization form) that mentioned available medical 
records from various private treatment sources.  Some of the 
identified clinics pertain to relevant records not yet 
obtained, including treatment in the summer of 1960 from  a 
university hospital clinic.  Nonetheless, the identifying 
information provided is limited (for example, specific dates 
and a contact address are missing).  On remand, the VA should 
ask the veteran again to identity and sign releases for 
health care providers that have treated him for any 
psychiatric disorder since service, to include anxiety, PTSD 
or a panic disorder, and should attempt to obtain any missing 
non-VA and VA treatment records and SSA records.  See 38 
C.F.R. § 3.159(c)(1) (VA will undertake reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

The events during service which the veteran has described as 
underlying his claim for service connection for PTSD, 
includes an incident in which another serviceman whom the 
veteran identified as a friend was shot and killed by a 
sniper approximately 100 feet in front of where the veteran 
himself was walking.  During another claimed stressor event 
the veteran's unit was involved in a skirmish in Chor Won 
Valley, and the veteran recalled that on this mission he and 
four other individuals were almost killed by an exploding 
shell but were able to avoid injury by having taken shelter 
inside of a ditch just in time.  

In addition to these two incidents, the veteran has mentioned 
various other factors that contributed to an elevated level 
of stress and anxiety that were entirely personal in nature, 
such as learning that his wife at home had become sick, and 
that she and their child were having financial difficulties.  
While clearly relevant to the remaining component of the 
veteran's claim for another psychiatric disorder, since they 
do not pertain to stressful circumstances directly from 
service, nor would otherwise be subject to easy objective 
verification, they need not be considered further with 
reference to his claimed PTSD.

The evidence obtained thus far that is relevant to the 
process of stressor verification consists of an attempt to 
obtain the veteran's service personnel records,  which 
resulted in acquiring a copy of his Form DD-214 (Report of 
Separation from Service), but no further information.  
Unfortunately, as mentioned, his SMRs are also not on file, 
and the NPRC has indicated that this is a fire-related case 
in which they are not recoverable.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has held that the "duty to assist" the appellant 
includes advising him that, even though service records were 
not available, alternate proof to support the claim will be 
considered.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated the veteran, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  While the veteran did 
submit statements from laypersons, to include some service 
comrades, it does not appear that the VA advised him 
regarding the alternative evidence, which may be submitted 
instead.  Therefore, on remand the veteran should be advised 
that, in light of his missing records, he may provide such 
alternative evidence.

In continuing the development of his claim as to stressor 
verification, the veteran should be afforded an additional 
opportunity to submit corroborative details regarding the 
above incidents.  The RO (via the AMC) should request from 
him further descriptive information regarding the 
circumstances of these events, including information such as 
specific dates (preferably within a 60-day timeframe) 
when they occurred, locations, the names of any individuals 
involved, and his unit designation at the time.  Following 
receipt of additional supporting details from   the veteran, 
a request should be completed to the U. S. Army and Joint 
Services Records Research Center (JSRRC) to obtain relevant 
unit history information as necessary.  

Turning to the merits of the claim for service connection for 
a psychiatric disorder other than PTSD, there is some 
indication that reports of relevant hospitalization during 
service are available, notwithstanding that the veteran's 
SMRs that would address most of his treatment therein have 
been deemed unavailable.  To this effect, the veteran 
reported that he was treated at the 7th Infantry Division 
Hospital in Korea during the summer of 1955 for severe panic 
attacks, and a rapid heartbeat, for which he was prescribed 
Phenobarbital (a sedative).  Records of such hospitalization 
may be available from the U. S. Army's Office of the Surgeon 
General (SGO).  Consequently, a further records request to 
the NPRC (and any other appropriate sources) is warranted to 
attempt to obtain relevant documentation.  See 38 C.F.R. § 
3.159(c)(2) (VA will undertake reasonable efforts  to obtain 
relevant records in the custody of a Federal department or 
agency).

Additionally, the veteran should undergo VA examination to 
determine if he has any current acquired psychiatric disorder 
that is medically attributable to his military service.  Even 
though as mentioned, his SMRs are unavailable, he has 
identified several situational life circumstances as causing 
anxiety during service, mainly involving financial problems 
in his family and his spouse's temporary illness.  The 
claimed in-stressors described above (in regard to his PTSD 
claim) could also conceivably have had a role in the 
development of an anxiety or panic disorder.  Hence, a more 
comprehensive VA examination is needed to determine whether 
any of the veteran's diagnosed disorders are related to the 
veteran's military service or otherwise began while he was in 
service.  Provided also that a claimed stressor in service is 
eventually verified, the requested examination should 
likewise indicate whether the veteran has PTSD due to such 
stressor.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if it is necessary to decide the claim).   

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following actions:

1.  Prior to any further adjudication of 
the claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD, send the veteran and his 
representative corrective notice 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
notice, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), must 
include an explanation of the information 
or evidence needed to establish a 
downstream disability rating and 
effective date for this claim, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007) and ask 
the claimant to provide any evidence in 
the his possession that pertains to the 
claim on appeal.   

2.  Advise the veteran that he can submit 
alternate evidence to support his claim 
for service connection for an acquired 
psychiatric disorder (to include an 
anxiety disorder, and PTSD), including 
statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" 
certificates or affidavits); employment 
physical examinations; medical evidence 
from hospitals, clinics from which and 
private physicians from whom he may have 
received treatment, especially soon after 
discharge; letters written during 
service; and insurance examinations.

3.  Provide the veteran with an 
additional opportunity to submit medical 
evidence from any VA and private 
treatment providers that pertains to his 
claim and to identify all health care 
providers, non-VA and VA, that have 
treated him for any psychiatric disorder 
since his discharge from service in March 
1956 through the present.  Also send him 
the appropriate medical release form (VA 
Form 21-4318) for records of non-VA 
treatment, and request that he submit 
details particularly in regard to contact 
information and dates of treatment at a 
university medical clinic in 1960.  Then 
undertake appropriate action to obtain 
any identified medical records from their 
corresponding sources, to include copies 
of missing medical records from the Salem 
VAMC.

4.  Contact the NPRC, the Department of 
the Army, and any other appropriate 
sources and request copies of any SGO 
records of the veteran's claimed in-
service hospitalization in the summer of 
1955 at the 7th Infantry Division 
Hospital in Korea and any other service 
personnel and medical records.  (Note: 
The veteran has indicated in prior 
statements that he recalled another name 
for this hospital was the "Division 
Artillery Headquarters Hospital" for the 
7th Infantry Division.)

5.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then associate 
these documents with the other evidence 
in his claims file.  These records should 
include copies of any decision(s) on any 
claim(s) for disability benefits, as well 
as any medical records used to make any 
determination(s) regarding entitlement to 
such benefits.

6.  Provide the veteran another 
opportunity to identify any additional 
information that pertains to the process 
of stressor verification, to include such 
details as specific locations, dates 
(preferably within no more than a 60-day 
timeframe), names of any other 
individuals involved, and his unit 
designation at the time of the event(s) 
claimed.  

7.  Then undertake all appropriate action 
to assist with the independent 
corroboration of the veteran's claimed 
stressors.  This should include a request 
for relevant unit history information 
from the JSRRC as necessary.  The VA must 
provide the JSRRC with copies of any of 
the veteran's service personnel records, 
showing service dates, duties, and units 
of assignment, and stressor statements.

8.  After items 6 through 7 are 
completed, prepare a report detailing the 
nature of any in-service stressor(s) that 
was established by the record.  If none 
was verified, the report will so state.  
This report is then to be added to the 
claims file. 

9.  After completion of 1 through 8 
above, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found.  The examiner should 
take a complete history from the veteran 
and review the entire claims file and 
must indicate in the examination report 
that such was performed.  All special 
studies or tests including psychological 
testing and evaluations, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.  If the 
veteran is diagnosed with a psychosis, 
the examiner should indicated whether a 
psychosis was manifested to at least a 
compensable degree within one year of 
discharge from service (in March 1956).

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible stressor(s) that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressor(s) was one 
of the stressors verified by VA or the 
JSRRC.  If so, the examiner should also 
comment explicitly upon whether there is 
a link between such a stressor and the 
current symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

10.  After completion of the above, 
readjudicate the appellant's claim for 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument concerning the 
claim the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


